           Case 1:19-cv-04233-ALC Document 36 Filed 05/18/20 Page 1 of 1



                                                                                                       5/18/2020
                                             Representing Management Exclusively in Workplace Law and Related Litigation
                                             Jackson Lewis P.C.   ALBANY NY            GREENVILLE SC          MONMOUTH COUNTY NJ       RALEIGH NC
                                                                  ALBUQUERQUE NM       HARTFORD CT            MORRISTOWN NJ            RAPID CITY SD
                                            44 South Broadway
                                                                  ATLANTA GA           HONOLULU HI*           NEW ORLEANS LA           RICHMOND VA
                                                     14th Floor   AUSTIN TX            HOUSTON TX             NEW YORK NY              SACRAMENTO CA
                                         White Plains NY 10601    BALTIMORE MD         INDIANAPOLIS IN        NORFOLK VA               SALT LAKE CITY UT
                                              Tel 914 872-8060    BIRMINGHAM AL        JACKSONVILLE FL        OMAHA NE                 SAN DIEGO CA
                                                                  BOSTON MA            KANSAS CITY REGION     ORANGE COUNTY CA         SAN FRANCISCO CA
                                             Fax 914 946-1216
                                                                  CHICAGO IL           LAS VEGAS NV           ORLANDO FL               SAN JUAN PR
                                         www.jacksonlewis.com     CINCINNATI OH        LONG ISLAND NY         PHILADELPHIA PA          SEATTLE WA
                                                                  CLEVELAND OH         LOS ANGELES CA         PHOENIX AZ               ST. LOUIS MO
                                                                  DALLAS TX            MADISON, WI            PITTSBURGH PA            STAMFORD CT
                                                                  DAYTON OH            MEMPHIS TN             PORTLAND OR              TAMPA FL
                                                                  DENVER CO            MIAMI FL               PORTSMOUTH NH            WASHINGTON DC REGION
                                                                  DETROIT MI           MILWAUKEE WI           PROVIDENCE RI            WHITE PLAINS NY
                                                                  GRAND RAPIDS MI      MINNEAPOLIS MN

                                                                  *through an affiliation with Jackson Lewis P.C., a Law Corporation


MY DIRECT DIAL IS: 914-872-6920
E-MAIL ADDRESS: JOSEPH.DIPALMA@JACKSONLEWIS.COM
                                                                  May 14, 2020

Via ECF- Letter Motion

The Honorable Andrew L. Carter, Jr.
United States District Judge
United States District Court, Southern District of New York
40 Foley Square
New York, New York 10007
                                                        Re:                    Vuppala v. J.P.G., LLC, et al.
                                                                               Case No.: 19-cv-04233-ALC

Dear Judge Carter:

                 We represent Defendant, J.P.G. LLC, in the above-captioned matter. We write jointly with
Plaintiff’s counsel, brad Weitz, Esq., and c-defendant’s counsel, Jeffrey Chancas, Esq., seeking an
extension of the existing stay in this matter that is scheduled to expire on May 15, 2020.

                 Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
the mandated closure of non-essential public businesses in New York City, which has adversely affected
the business in this matter, it is very difficult for the parties to proceed in this matter with discovery and
productive settlement negotiations at this time.

                 Therefore, the parties jointly hereby respectfully request that the Court grant an additional
thirty (30) day stay of all deadlines and/or any conference in this matter. The undersigned has conferred
with all counsel who consent to this request. We thank you for your attention and consideration.

                                                                  Respectfully submitted,

                                                                  JACKSON LEWIS P.C.

                                                                  /s/ Joseph J. DiPalma
                                                                  Joseph J. DiPalma
cc: Brad Weitz (via ECF)
    Jeffrey C. Chancas (via ECF)
   May 18, 2020
